ON SUA SPONTE RECONSIDERATION OF SUGGESTION OF REHEARING EN BANC
Before TJOFLAT, Chief Judge, FAY, KRAYITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having sua sponte requested a poll on whether this case should be reheard by the Court sitting en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel’s opinion is hereby VACATED.